DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on April 25, 2022, claims 1-6, 8-13, 15-18 and 20-23 are now pending for examination in the application.
Response to Arguments
This office action is in response to amendment filed 04/25/2022. In this action claim(s) 1-6, 8-13, 15-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayenberger (US Pub. No. 20150073956) and Laroche et al. (US Pub. No. 20140258143) in further view of Murikipudi et al. (US Pub. No. 20170011466).  The Murikipudi et al. reference has been added to address the wherein the plurality of classification attributes comprise at least one of: a geographical location from which the data was obtained, a retention period for the data, and a regulation associated with the data.

Applicant’s arguments:
In regards to claim 1 on Page 11, applicant argues “Clearly, these limitations sufficiently integrate the alleged abstract idea into the practical application of determining overall scores for entities. Thus, claims 1-6, 8-13, 15-18, and 20-23 are directed at patentable subject matter. Accordingly, Applicants respectfully request withdrawal of the § 101 rejection of claims 1-6, 8-13, 15-18, and 20-23”.
 

Examiner’s Reply:
Applicant argues that the claim comprises statutory subject matter. Examiner respectfully disagrees. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations (eg risk modeling), then it falls within the “Mathematical Concepts” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-6, 8-13, 15-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1-6, 8-13, 15-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system, and storage device of claims 1-6, 8-13, 15-18, and 20-23 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-6, 8-13, 15-18, and 20-23, the limitations directed to additional elements include: computing device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:

in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about data received for mathematical calcuation. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 


using a first computational model to generate a first score for a first category based on the first set of the data, wherein the first computational model is an entity computation model and the first set of data is related to a plurality of attributes of the entity, the entity computation model generates the first score by combining individual scores for particular attributes across the plurality of attributes, wherein at least one individual score for a particular attribute is calculated based on one or more of a weight associated with the particular attribute and a mitigation factor associated with the first category (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking/calculating a score using mathematics. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 

using a second computational model to generate a second score for a second category based on the second set of data, wherein the second computational model is an incident computation model and the second set of data is related to a plurality of incidents associated with the entity, the incident computation model generates the second score by combining individual scores for particular incidents across the plurality of incidents, wherein at least one individual score for a particular incident is calculated based on one or more of an impact factor and a mitigation factor associated with the second category (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking/calculating a score using mathematics. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
determining the overall score for the entity based on the first score and the second score (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user calculating an overall score by using the previously calculated scores. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computing device, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraph(s) 78, 91, 102 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computing device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraph(s) 78, 91, 102 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.b

Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayenberger (US Pub. No. 20150073956) and Laroche et al. (US Pub. No. 20140258143) in further view of Murikipudi et al. (US Pub. No. 20170011466).

With respect to claim 1, Mayenberger teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:

in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity (“The algorithm may select each LOB from among a plurality of LOBs operated by an entity. The algorithm may calculate a total potential risk measure for each of a plurality of model-application pairs associated with the selected LOB,” See Paragraph 73);

using a first computational model to generate a first score for a first category (“four categories,” See Paragraph 180) based on the first set of the data (“Model 201 may be a quantitative method, system or approach that applies statistical, economic, financial or mathematical theories, techniques and assumptions to process input data into estimates of unknown real-world quantities,” See Paragraph 154), wherein the first computational model is an entity computation model and the first set of data is related to a plurality of attributes of the entity, the entity computation model generates the first score by combining individual scores for particular attributes across the plurality of attributes (“Complexity 205 may be determined based on one or more model attributes,” See Paragraph 154), wherein at least one individual score for a particular attribute is calculated based on one or more of a weight associated with the particular attribute and a mitigation factor associated with the first category (“A potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171 and “model.sub.301-application.sub.303 pair may be associated with a mitigation,” See Paragraph 164 and “One model may exhibit different limitations when used by different applications. Initially, each limitation associated with a model may be assigned a neutral weight of 1, which may be mitigated or scaled up,” See Paragraph 43);

using a second computational model to generate a second score for a second category based on the second set of data, wherein the second computational model is an incident computation model and the second set of data is related to a plurality of incidents associated with the entity, the incident computation model generates the second score based on by combining individual scores for particular incidents across the plurality of incidents, wherein at least one individual score for a particular incident is calculated based on one or more of an impact factor and a mitigation factor associated with the second category particular incident (“A potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171 and “model.sub.301-application.sub.303 pair may be associated with a mitigation,” See Paragraph 164 and “The multiplier may reflect the estimated impact on a model output,” See Paragraph 46); and

determining the overall score for the entity based on the first score and the second score (“identify a total potential risk due to models used by applications of the LOB,” See Paragraph 34).  Mayenberger does not disclose the “first set” and “second set”.
However, Laroche et al. teaches in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity   (See Paragraph 15 ”Advantageously, a first model of a semi-parametric type is first used to select the variables which have a statistically significant impact on the 
life expectancy of a patent and a second model of a parametric type is then used to with the same variables to determine best fit parameters,” and Paragraph 16 “Advantageously, maintenance data in more than one country are compounded to determine an overall score of said patent/patent application by weighting the maintenance data of each country by one of the rank of the death the patents/patent applications in a country relative to the number of available countries at the time of filing of said patents/patent applications and the life expectancy in a country relative to the maximum life expectancy of said patents/patent applications in the countries where they were filed or could have been filed.”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) with Laroche et al. (rating certain classes of assets).  This would have facilitated dynamic risk detection.  See Laroche et al. Paragraph(s) 6-27.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  
Mayenberger as modified by Laroche et al. does not disclose configuring a second computation model based on a second set of configuration settings.
However, Murikipudi et al. teaches configuring a first computation model based on a first set of configuration settings (Paragraph discloses mathematical and/or statistical formulas and/or models in accordance with the second data processing instructions 842-2 to provide a data processing result based on a second version of a data processing model, such as a second version of an insurance product risk analysis);
configuring a second computation model based _on a second set of configuration
settings (Paragraph discloses mathematical and/or statistical formulas and/or models in accordance with the second data processing instructions 842-2 to provide a data processing result based on a second version of a data processing model, such as a second version of an insurance product risk analysis).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) and Laroche et al. (rating certain classes of assets) with Murikipudi et al. (business operation).  This would have facilitated dynamic risk detection.  See Laroche et al. Paragraph(s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  



The Mayenberger reference as modified by Laroche et al. teaches all the limitations of claim 1.  With respect to claim 2, Mayenberger teaches the non-transitory machine-readable medium of claim 1, wherein the first category and the second category are identical, wherein the mitigation factor associated with the first category used by the entity computation model and the mitigation factor associated with the second category used by the incident computation model are identical (“four categories,” See Paragraph 180).

The Mayenberger reference as modified by Laroche et al. teaches all the limitations of claim 1.  With respect to claim 3, Mayenberger teaches the non-transitory machine-readable medium of claim 2, wherein determining the overall score comprises selecting one of the first and second scores having the higher score as the overall score (“potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated. The aggregated risk score may correspond to a potential risk exposure associated with all model.sub.i . . . I-application.sub.j . . . J pairs,” See Paragraph 171).



The Mayenberger reference as modified by Laroche et al. teaches all the limitations of claim 1.  With respect to claim 6, Mayenberger teaches the non-transitory machine-readable medium of claim 1, wherein the request is a first request, wherein the overall score is a first overall score for a first entity, wherein the program further comprises sets of instructions for:

in response to receiving a second request from the client device for a second overall score for a second entity, retrieving a third set of data associated with the second entity and a fourth set of data associated with the second entity (“a raw risk score. The raw risk score may correspond to: M.sub.iC*A.sub.jC*M.sub.i,j=Raw Risk Score Equation 1 [0038] In equation 1, M.sub.iC represents a complexity of a model I,” See Paragraph 37-38);

using the first computational model to generate a third score based on the third set of the data (“a raw risk score may be calculated for each model that is used by the application,” See Paragraph 40);

using the second computational model to generate a fourth score based on the fourth set of data (“a raw risk score may be calculated for each model that is used by the application,” See Paragraph 40); and

determining the second overall score for the second entity based on the third score and the fourth score (“total potential risk exposure for a plurality of model-application pairs,” See Paragraph 71).

With respect to claim 8, Mayenberger teaches a method comprising:

in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity (“The algorithm may select each LOB from among a plurality of LOBs operated by an entity. The algorithm may calculate a total potential risk measure for each of a plurality of model-application pairs associated with the selected LOB,” See Paragraph 73);

using a first computational model to generate a first score for a first category (“four categories,” See Paragraph 180) based on the first set of the data (“Model 201 may be a quantitative method, system or approach that applies statistical, economic, financial or mathematical theories, techniques and assumptions to process input data into estimates of unknown real-world quantities,” See Paragraph 154), wherein the first computational model is an entity computation model and the first set of data is related to a plurality of attributes of the entity, the entity computation model generates the first score by combining individual scores for particular attributes across the plurality of attributes (“Complexity 205 may be determined based on one or more model attributes,” See Paragraph 154), wherein at least one individual score for a particular attribute is calculated based on one or more of a weight associated with the particular attribute and a mitigation factor associated with the first category (“A potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171 and “model.sub.301-application.sub.303 pair may be associated with a mitigation,” See Paragraph 164 and “One model may exhibit different limitations when used by different applications. Initially, each limitation associated with a model may be assigned a neutral weight of 1, which may be mitigated or scaled up,” See Paragraph 43);

using a second computational model to generate a second score for a second category based on the second set of data, wherein the second computational model is an incident computation model and the second set of data is related to a plurality of incidents associated with the entity, the incident computation model generates the second score based on by combining individual scores for particular incidents across the plurality of incidents, wherein at least one individual score for a particular incident is calculated based on one or more of an impact factor and a mitigation factor associated with the second category particular incident (“A potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171 and “model.sub.301-application.sub.303 pair may be associated with a mitigation,” See Paragraph 164 and “The multiplier may reflect the estimated impact on a model output,” See Paragraph 46); and

determining the overall score for the entity based on the first score and the second score (“identify a total potential risk due to models used by applications of the LOB,” See Paragraph 34).  Mayenberger does not disclose the “first set” and “second set”.
However, Laroche et al. teaches in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity   (See Paragraph 15 ”Advantageously, a first model of a semi-parametric type is first used to select the variables which have a statistically significant impact on the 
life expectancy of a patent and a second model of a parametric type is then used to with the same variables to determine best fit parameters,” and Paragraph 16 “Advantageously, maintenance data in more than one country are compounded to determine an overall score of said patent/patent application by weighting the maintenance data of each country by one of the rank of the death the patents/patent applications in a country relative to the number of available countries at the time of filing of said patents/patent applications and the life expectancy in a country relative to the maximum life expectancy of said patents/patent applications in the countries where they were filed or could have been filed.”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) with Laroche et al. (rating certain classes of assets).  This would have facilitated dynamic risk detection.  See Laroche et al. Paragraph(s) 6-27.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  
Mayenberger as modified by Laroche et al. does not disclose configuring a second computation model based on a second set of configuration settings.
However, Murikipudi et al. teaches configuring a first computation model based on a first set of configuration settings (Paragraph discloses mathematical and/or statistical formulas and/or models in accordance with the second data processing instructions 842-2 to provide a data processing result based on a second version of a data processing model, such as a second version of an insurance product risk analysis);
configuring a second computation model based _on a second set of configuration
settings (Paragraph discloses mathematical and/or statistical formulas and/or models in accordance with the second data processing instructions 842-2 to provide a data processing result based on a second version of a data processing model, such as a second version of an insurance product risk analysis).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) and Laroche et al. (rating certain classes of assets) with Murikipudi et al. (business operation).  This would have facilitated dynamic risk detection.  See Laroche et al. Paragraph(s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.


With respect to claim 15, Mayenberger teaches a system comprising:

a set of processing units (“processors,” See Paragraph 25); and

a non-transitory machine-readable medium (“computer readable program code embodied on the non-transitory computer usable medium,” See Paragraph 25) storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:

in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity (“The algorithm may select each LOB from among a plurality of LOBs operated by an entity. The algorithm may calculate a total potential risk measure for each of a plurality of model-application pairs associated with the selected LOB,” See Paragraph 73);

using a first computational model to generate a first score for a first category (“four categories,” See Paragraph 180) based on the first set of the data (“Model 201 may be a quantitative method, system or approach that applies statistical, economic, financial or mathematical theories, techniques and assumptions to process input data into estimates of unknown real-world quantities,” See Paragraph 154), wherein the first computational model is an entity computation model and the first set of data is related to a plurality of attributes of the entity, the entity computation model generates the first score by combining individual scores for particular attributes across the plurality of attributes (“Complexity 205 may be determined based on one or more model attributes,” See Paragraph 154), wherein at least one individual score for a particular attribute is calculated based on one or more of a weight associated with the particular attribute and a mitigation factor associated with the first category (“A potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171 and “model.sub.301-application.sub.303 pair may be associated with a mitigation,” See Paragraph 164 and “One model may exhibit different limitations when used by different applications. Initially, each limitation associated with a model may be assigned a neutral weight of 1, which may be mitigated or scaled up,” See Paragraph 43);

using a second computational model to generate a second score for a second category based on the second set of data, wherein the second computational model is an incident computation model and the second set of data is related to a plurality of incidents associated with the entity, the incident computation model generates the second score based on by combining individual scores for particular incidents across the plurality of incidents, wherein at least one individual score for a particular incident is calculated based on one or more of an impact factor and a mitigation factor associated with the second category particular incident (“A potential risk score or rating may be determined for each model.sub.i . . . I-application.sub.j . . . J pair. The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171 and “model.sub.301-application.sub.303 pair may be associated with a mitigation,” See Paragraph 164 and “The multiplier may reflect the estimated impact on a model output,” See Paragraph 46); and

determining the overall score for the entity based on the first score and the second score (“identify a total potential risk due to models used by applications of the LOB,” See Paragraph 34).  Mayenberger does not disclose the “first set” and “second set”.
However, Laroche et al. teaches in response to receiving a request from a client device for an overall score for an entity, retrieving a first set of data associated with the entity and a second set of data associated with the entity   (See Paragraph 15 ”Advantageously, a first model of a semi-parametric type is first used to select the variables which have a statistically significant impact on the 
life expectancy of a patent and a second model of a parametric type is then used to with the same variables to determine best fit parameters,” and Paragraph 16 “Advantageously, maintenance data in more than one country are compounded to determine an overall score of said patent/patent application by weighting the maintenance data of each country by one of the rank of the death the patents/patent applications in a country relative to the number of available countries at the time of filing of said patents/patent applications and the life expectancy in a country relative to the maximum life expectancy of said patents/patent applications in the countries where they were filed or could have been filed.”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) with Laroche et al. (rating certain classes of assets).  This would have facilitated dynamic risk detection.  See Laroche et al. Paragraph(s) 6-27.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  
Mayenberger as modified by Laroche et al. does not disclose configuring a second computation model based on a second set of configuration settings.
However, Murikipudi et al. teaches configuring a first computation model based on a first set of configuration settings (Paragraph discloses mathematical and/or statistical formulas and/or models in accordance with the second data processing instructions 842-2 to provide a data processing result based on a second version of a data processing model, such as a second version of an insurance product risk analysis);
configuring a second computation model based _on a second set of configuration
settings (Paragraph discloses mathematical and/or statistical formulas and/or models in accordance with the second data processing instructions 842-2 to provide a data processing result based on a second version of a data processing model, such as a second version of an insurance product risk analysis).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) and Laroche et al. (rating certain classes of assets) with Murikipudi et al. (business operation).  This would have facilitated dynamic risk detection.  See Laroche et al. Paragraph(s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.


Claim(s) 4, 11, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayenberger (US Pub. No. 20150073956) and Laroche et al. (US Pub. No. 20140258143) and Murikipudi et al. (US Pub. No. 20170011466) in further view of Yan et al. (US Pub. No. 20140143134).

The Mayenberger reference as modified by Laroche et al. and Murikipudi et al. teaches all the limitations of claim 1.  Regarding claim 4, Mayenberger teaches the non-transitory machine-readable medium of claim 1, wherein the first score is for a first category, wherein the second score is for a second category, wherein the program further comprises sets of instructions for:

using a third computational model to generate a third score for the first category based on the first set of data associated with the entity (“The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171); and

using a fourth computational model to generate a fourth score for the second category based on the second set of data associated with the entity (“The potential risk score for all model.sub.i . . . I-application.sub.j . . . J pairs may be aggregated,” See Paragraph 171).  Mayenberger as modified by Laroche et al. and Murikipudi et al.  does not disclose selecting a higher of the first and third scores as a first high score for the first category; selecting a higher of the second and fourth scores as a second high score for the second category; and calculating a weighted average of the first high score for the first category and the second high score for the second category as the overall score.
However, Yan et al. teaches selecting a higher of the first and third scores as a first high score for the first category (See. Yan et al., Paragraph 88);

selecting a higher of the second and fourth scores as a second high score for the second category (See. Yan et al., Paragraph 88); and

calculating a weighted average of the first high score for the first category and the second high score for the second category as the overall score (See Yan et al., Paragraph 104-111).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) and Laroche et al. (rating certain classes of assets) and Murikipudi et al. (business operation) with Yan et al. (detecting and assessing multiple types of risks).  This would have facilitated dynamic risk detection.  See Yan et al. Paragraph 5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  The close relation between both of the references highly suggest an expectation of success.

Mayenberger as modified by Laroche et al. and Murikipudi et al. does not disclose a weighted average.
However, Yan et al teaches the non-transitory machine-readable medium of claim 1, wherein determining the overall score comprises calculating a weighted average of the first score and the second score as the overall score (See Yan et al., Paragraph 104-111).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) and Laroche et al. (rating certain classes of assets) and Murikipudi et al. (business operation) with Yan et al. (detecting and assessing multiple types of risks).  This would have facilitated dynamic risk detection.  See Yan et al. Paragraph 5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

The Mayenberger reference as modified by Laroche et al. et al. and Murikipudi et al. teaches all the limitations of claim 1.  With respect to claim 21, Mayenberger as modified by Laroche et al. and Murikipudi et al. does not disclose the particular incident is further calculated based on a probability.
However, Yan et al. teaches the non-transitory machine-readable medium of claim 1, wherein the individual score for the particular incident is further calculated based on a probability of the particular incident occurring and a weight associated with the particular incident (“probability, “See Paragraph 124 and See Yan et al., Paragraph 104-111).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Mayenberger (model risk rating) and Laroche et al. (rating certain classes of assets) and Murikipudi et al. (business operation) with Yan et al. (detecting and assessing multiple types of risks).  This would have facilitated dynamic risk detection.  See Yan et al. Paragraph 5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: risk assessment.  

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 21, because claim 22 is substantially equivalent to claim 21.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 21, because claim 23 is substantially equivalent to claim 21.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20160012235 is directed to ANALYSIS AND DISPLAY OF CYBERSECURITY RISKS FOR ENTERPRISE DATA:   [0033] Automated techniques for estimating potential financial loss from cybersecurity incidents allow the modeling or assessment of various risk mitigation policies. Modeling tools according to specific embodiments allow management to avoid overspending (e.g., adopting policies that are more costly than their associated reduction in risk), under spending (e.g., adopting policies that devote insufficient resources to cybersecurity threats) and misallocation (i.e., devoting resources to the wrong areas).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154